 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     JONATHAN M. HAUCK
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683, Ben Franklin Station
     Washington, D.C. 20044
 5   202-616-3173 (v)
     202-307-0054 (f)
 6   E-mail:        jonathan.m.hauck@usdoj.gov
                    Western.taxcivil@usdoj.gov
 7
     Of Counsel:
 8   McGREGOR W. SCOTT
     United States Attorney
 9
     Attorneys for the United States of America
10
                       IN THE UNITED STATES DISTRICT COURT FOR THE
11                            EASTERN DISTRICT OF CALIFORNIA

12
     UNITED STATES OF AMERICA,              )
13                                          )              Case No. 1:19-cv-00479-LJO-BAM
              Plaintiff,                    )
14                                          )              STIPULATION TO PRIORITY
              v.                            )              BETWEEN UNITED STATES AND
15                                          )              THE COUNTY OF STANISLAUS
     PATRICIAL JEAN LAFORCE,                )              AND PROPOSED ORDER
16   INDIVIDUALLY, AND AS THE TRUSTEE )
     OF THE PATRICIA JEAN LAFORCE           )
17   SEPARATE PROPERTY TRUST,               )
     THE STATE OF CALIFORNIA FRANCHISE )
18   TAX BOARD, and                         )
     THE COUNTY OF STANISLAUS,              )
19                                          )
              Defendants.                   )
20   _______________________________________)

21          Pursuant to L.R. 137 and L.R. 143, Plaintiff, the United States of America, and defendant

22   the County of Stanislaus (Stanislaus County) agree as follows:

23
                                                    1

                                                           United States of America v. LaForce et al.
24
                                                                   No. 1:19−CV−00479−LJO−BAM
25
 1          1.      This Stipulation concerns the real property described in paragraph 9 of the United

 2   States’ First Amended Complaint in this case. (ECF No. 6) The real property is known as the

 3   “Subject Property.” The subject property is located within Stanislaus County.

 4          2.      Stanislaus County imposes property taxes upon the assessed value of real property

 5   within the County. Any Stanislaus County lien on the Subject Property shall remain until any and

 6   all real property taxes due and owing, along with all penalties and costs, are paid in full.

 7          3.      To the extent that property taxes imposed by Stanislaus County have become due

 8   and payable, but have not been paid, pursuant to 26 U.S.C. § 6323(b)(6) ) and California

 9   Revenue and Tax Code § 2192.1, those property taxes have priority over the United States’

10   interest in the Subject Property. In the event the Subject Property is sold pursuant to an order of

11   the Court, the United States agrees that proceeds of sale shall be applied to satisfy any property

12   taxes, including all penalties and costs, on the Subject Property due and payable before being

13   applied to satisfy the United States’ liens or any other interest in the Subject Property.

14          4.      The parties agree to bear their own costs and fees.

15          5.      Stanislaus County received a copy of the United States’ First Amended Complaint

16   and was served with a summons (ECF No. 8), and agrees that this Court has jurisdiction over the

17   res of the Subject Property.

18          6.      Except as stated herein, Stanislaus County consents to judgment as requested in

19   the United States’ Complaint.

20          7.      Stanislaus County was named as a defendant in this action under 26 U.S.C.

21   § 7403(b). The United States claims no monetary relief against Stanislaus County in this action.

22   Unless otherwise ordered by the Court, Stanislaus County is excused from further participation

23
                                                       2

                                                              United States of America v. LaForce et al.
24
                                                                      No. 1:19−CV−00479−LJO−BAM
25
 1   in this case. Stanislaus County agrees to be bound by the judgment in this case, which shall

 2   incorporate the terms of this stipulation.

 3           8.     The United States and Stanislaus County jointly request the Court to approve this

 4   stipulation.

 5           DATED this 13th day of September, 2019.

 6                                                       Respectfully submitted,

 7                                                       RICHARD E. ZUCKERMAN
                                                         Principal Deputy Assistant Attorney General
 8
                                                         /s/ Jonathan Hauck
 9                                                       JONATHAN M. HAUCK
                                                         Trial Attorney, Tax Division
10                                                       U.S. Department of Justice
                                                         P.O. Box 683
11                                                       Washington, D.C. 20044
                                                         202-616-3173 (v)
12                                                       202-307-0054 (f)
                                                         Jonathan.m.hauck@usdoj.gov
13                                                       Attorneys for the United States of America

14                                                       /s/ Daniel Solish
                                                         (as authorized via email on September 13,
15                                                       2019)
                                                         DANIEL SOLISH
16                                                       Deputy County Counsel
                                                         Stanislaus County Counsel
17                                                       1010 10th St., Suite 6400
                                                         Phone: 209-525-6376
18                                                       Fax: 209-525-4473
                                                         Attorney for Stanislaus County
19

20   IT IS SO ORDERED.

21       Dated:     September 16, 2019                     /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
22

23
                                                     3

                                                            United States of America v. LaForce et al.
24
                                                                    No. 1:19−CV−00479−LJO−BAM
25
